Per Curiam.
— Respondent moves to dismiss this appeal, upon the ground that the same was not taken within the time *60provided by law. This motion must be granted. It appears that the appellant filed his application with the board of medical examiners, for a license to practice medicine within the state, under § 4 of the medical act of 1909 (Rem. & Bal. Code, § 8389). The application was denied. The applicant thereupon appealed to the superior court of King county, where the decision of the medical board was affirmed by an order which was entered on March 18, 1910. The appellant, on May 28, 1910, served, and on May 31, 1910, filed, his notice of appeal to this court.
The statute regulating appeals in such cases provides that “either party may appeal from the judgment of said superior court to the supreme court of the state in like manner as in civil actions within sixty days after the rendition and entry of such judgment in said superior court.” Rem. & Bal. Code, § 8399. The notice of appeal was not given within the sixty days after the entry of the order appealed from. The appeal must therefore be dismissed. State v. Seaton, 26 Wash. 305, 66 Pac. 397.